Citation Nr: 0107168	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  88-08 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine




THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

2.  Entitlement to an increased rating for the service-
connected hepatitis, currently rated as 30 percent disabling.  




WITNESS AT HEARINGS ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from May 18, 1979 to June 
25, 1979.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1986 rating decision of the RO.  

In July 1988, the Board declined to reopen the veteran's 
claim of service connection for a psychiatric disorder.  In 
August 1995, the Board vacated its decision.  

In March 1996, the Board remanded the case for additional 
proceedings.  In August 1997, a hearing was held before the 
undersigned Member of the Board at the RO.  

In a June 1998 decision, the Board denied several issues on 
appeal and remanded the issue of service connection for a 
psychiatric disorder.  

The Board also remanded the hepatitis issue, instructing the 
RO to issue a Statement of the Case and to afford the veteran 
an opportunity to perfect the appeal.  The veteran did 
perfect the appeal of the issue.  

In a July 2000 decision, the Board reopened the veteran's 
psychiatric disorder claim and remanded it for additional 
development.  The Board also remanded the issue of an 
increased rating for the service-connected hepatitis for 
additional development of the record.  




REMAND

In the July 2000 Remand, the Board instructed the RO to 
arrange for a VA examination in order to evaluate the current 
severity of the veteran's service-connected hepatitis.  
Specifically, the VA examiner was requested to "describe the 
severity and frequency of the veteran's symptoms" and to 
"state whether the veteran suffers from fatigue, anxiety or 
gastrointestinal disturbance associated with the hepatitis."  
 
The Board notes that the September 2000 VA examination 
reported that the veteran had denied having hematuria, 
hematemesis, nausea, vomiting, constipation  or diarrhea.  It 
was also noted that the veteran had complaints of daily 
fatigue that rendered him unable to function on bad days and 
able to function for only a few hours on moderate days.  

The VA examiner indicated that the assessment was hepatitis C 
with residuals of increased fatigue, very obvious anxiety and 
persistently elevated liver enzymes.  It was noted that 
additional laboratory testing had been ordered.  

While the September 2000 examination report provided the 
basis for the RO to increase the veteran's rating to 30 
percent, the Board finds that the September 2000 examination 
did not fully address the CT scan findings of "MAJOR 
ABNORMALITY" and possibility of cirrhosis or other tests 
results in describing the severity of the service-connected 
liver disability.  

The Board notes that a remand by the Board confers on an 
appellant the right to VA compliance with the terms of the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with those terms.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  

Thus, for these reasons this issue must be remanded again for 
compliance with the previous remand instructions.  

The Board also notes that, during the course of the veteran's 
appeal, the statutes governing assistance to claimants and 
the benefit of the doubt were amended.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the case is remanded to the 
RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
provide him the opportunity to submit any 
additional medical evidence or 
information, or further argument to 
support his claims of service connection 
for an innocently acquired psychiatric 
disorder and for an increased rating for 
his service-connected hepatitis.  The 
veteran should also be requested to 
submit the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated him for symptoms of a 
psychiatric disorder since service and 
for his hepatitis since 2000.  When the 
veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should then schedule the 
veteran for a VA examination in order to 
determine the current severity of his 
service-connected hepatitis.  All 
necessary special studies or tests, 
including a liver function test, should 
be accomplished if indicated.  The 
examiner should elicit from the veteran 
and record a full medical history 
referable to the hepatitis.  Based on 
his/her review of the case, the examiner 
should comment on the degree of liver 
damage due to hepatitis.  The examiner 
should be informed that this information 
is essential for the VA to use in 
accurately rating the veteran's service-
connected disorder.  The examination 
report should reflect review of pertinent 
material in the claims folder, including 
the medical records on file, and include 
the factors on which the opinion is 
based.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Then, if any benefit sought 
on appeal remains denied, the veteran 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




